-NETERER, District Judge
(after stating the facts as above). Erom the findings, to which no exceptions are taken, the rights of the parties must be governed by the scope and object of the agreement. Wheeler v. Insurance Co., 101 U. S. 439, 442, 25 L. Ed. 1055. The object was indemnity for the loan /the rights were vested long prior to any claim .of the creditors under the bankruptcy act. Notice of the claim of Dahl was given when the mortgage was filed a year pri- or to the loss. If the fire had not occurred, the mortgage would have been a prior lien upon the estate. The stock of goods was a part of the estate upon which Dahl had a prior lien, but the proceeds of the policy of insurance are separate' from the estate. In re West Norfolk Lumber Co. (D. C.) 112 Fed. 759. The assignment in writing undoubtedly carried the insurance to the amount of Dahl’s indebtedness, to secure which it was taken, and the agreement to insure to secure the indebtedness undoubtedly carried the renewal as well. Wilder v. Watts (D. C.) 138 Fed. 426; Swearingen v. Insurance Co., 52 S. C. 309, 29 S. E. 722; Hanson v. W. L. Blake & Co. (D. C.) 155 Fed. 342. The issue before the court is not whether the assignment would be good as against the insurance company; it not having notice. The money being paid to the trustee, the only question is the equity between the creditors. In re Zitron (D. C.) 203 Fed. 79. And upon this issue there can be no question. The cases cited by the trustee1 are all readily distinguished from the issue which is before the court. J The decision of the referee is affirmed.

 Cascade Co. v. Journal Co., 1 Wash. 452, 25 Pac. 331; Schwabacher Co. v. Orient Ins. Co., 101 Wash. 449, 172 Pac. 568; In re Hamilton (D. C.) 4 Am. Bankr. R. 543, 102 Fed. 683; Hanson v. Blake (D. C.) 155 Fed. 343.